FIRST AMENDMENT TO CREDIT AGREEMENT
 
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
December 19, 2012, is entered into by and among Radio One, Inc., a Delaware
corporation (the “Borrower”), for purposes of Sections B and C hereof, the
Subsidiary Guarantors listed on the signature pages hereto, the Lenders party
hereto, and Credit Suisse AG (“Credit Suisse”), as Administrative Agent and as
Collateral Agent for the Lenders.  Unless otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement referred to
below are used herein as therein defined.
 
W I T N E S S E T H :
 
WHEREAS, the Borrower, various lenders from time to time party thereto (the
“Lenders”), the Administrative Agent and the Collateral Agent are party to that
certain Credit Agreement, dated as of March 31, 2011 (the “Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and


WHEREAS, pursuant to the terms and subject to the conditions set forth below,
each Lender signatory hereto is willing to agree to amend the Credit Agreement
as provided herein;


NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto, intending to
be legally bound, hereby agree as follows:


A.  
Amendments to Credit Agreement

 
1. The definition of “Applicable Soft Call Percentage” in Section 1.01 of the
Credit Agreement is hereby amended by deleting said definition in its entirety
and inserting the following new definition in lieu thereof:
 
“Applicable Soft Call Percentage” shall mean, with respect to any prepayment or
repayment of Term Loans of the type described in Section 4.01(f) or the
effectiveness of any Repricing Transaction made or consummated during any
period, (i) in the case of the period from and after the Initial Borrowing Date
to but excluding the first anniversary of the Initial Borrowing Date, 3%, (ii)
in the case of the period from and after the first anniversary of the Initial
Borrowing Date to but excluding September 30, 2014, 2%, (iii) in the case of the
period from and after September 30, 2014 to but excluding the fourth anniversary
of the Initial Borrowing Date, 1%, and (iv) at any time on or after the fourth
anniversary of the Initial Borrowing Date, 0%.
 
2. The definition of “Consolidated Net Indebtedness” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the text “$25,000,000” appearing
in said definition and inserting the text “$35,000,000” in lieu thereof.
 
3. The definition of “Consolidated Net Senior Secured Indebtedness” in Section
1.01 of the Credit Agreement is hereby amended by deleting the text
“$25,000,000” appearing in said definition and inserting the text “$35,000,000”
in lieu thereof.
 
4. Section 10.07 of the Credit Agreement is hereby amended by deleting said
Section in its entirety and inserting the following new Section 10.07 in lieu
thereof:
 
“10.07.                      Interest Expense Coverage Ratio. The Borrower will
not permit the Interest Expense Coverage Ratio for any Test Period ending on the
last day of any Fiscal Quarter of the Borrower set forth below to be less than
the ratio set forth opposite such Fiscal Quarter below:
 
Fiscal Quarter Ending
 
Ratio
September 30, 2012
 
1.25:1.00
December 31, 2012
 
1.10:1.00
March 31, 2013
 
1.10:1.00
June 30, 2013
 
1.10:1.00
September 30, 2013
 
1.10:1.00
December 31, 2013
 
1.10:1.00
March 31, 2014
 
1.20:1.00
June 30, 2014
 
1.20:1.00
September 30, 2014
 
1.20:1.00
December 31, 2014
 
1.25:1.00
March 31, 2015
 
1.25:1.00
June 30, 2015
 
1.25:1.00
September 30, 2015
 
1.25:1.00
December 31, 2015 and the last day of each Fiscal Quarter of
the Borrower thereafter
 
1.50:1.00"

 
 

--------------------------------------------------------------------------------

 
5. Section 10.08 of the Credit Agreement is hereby amended by deleting said
Section in its entirety and inserting the following new Section 10.08 in lieu
thereof:
 
“10.08.                      Leverage Ratios.  (a) The Borrower will not permit
the Total Senior Secured Leverage Ratio on the last day of any Fiscal Quarter of
the Borrower
  set forth below to be greater than the ratio set forth opposite such Fiscal
Quarter below:
 
Fiscal Quarter Ending
 
Ratio
September 30, 2012
 
4.50:1.00
December 31, 2012
 
4.50:1.00
March 31, 2013
 
4.50:1.00
June 30, 2013
 
4.50:1.00
September 30, 2013
 
4.50:1.00
December 31, 2013
 
4.50:1.00
March 31, 2014
 
4.25:1.00
June 30, 2014
 
4.25:1.00
September 30, 2014
 
4.00:1.00
December 31, 2014
 
3.75:1.00
March 31, 2015
 
3.25:1.00
June 30, 2015
 
3.25:1.00
September 30, 2015
 
3.25:1.00
December 31, 2015 and the last day of each Fiscal Quarter of
the Borrower thereafter
 
2.75:1.00

 
(b)                   The Borrower will not permit the Total Leverage Ratio on
the last day of any Fiscal Quarter of the Borrower set forth below to be greater
than the ratio set forth opposite such Fiscal Quarter below:
 
Fiscal Quarter Ending
 
Ratio
September 30, 2012
 
8.50:1.00
December 31, 2012
 
8.50:1.00
March 31, 2013
 
8.50:1.00
June 30, 2013
 
8.50:1.00
September 30, 2013
 
8.50:1.00
December 31, 2013
 
8.50:1.00
March 31, 2014
 
8.25:1.00
June 30, 2014
 
8.25:1.00
September 30, 2014
 
8.00:1.00
December 31, 2014
 
7.50:1.00
March 31, 2015
 
6.50:1.00
June 30, 2015
 
6.50:1.00
September 30, 2015
 
6.50:1.00
December 31, 2015 and the last day of each Fiscal Quarter of
the Borrower thereafter
 
6.00:1.00"



 
 
 
 

--------------------------------------------------------------------------------

 
 
B.  
Miscellaneous Provisions

 
1. In order to induce the Lenders to enter into this First Amendment, the
Borrower hereby represents and warrants as follows on the date hereof that:
 
(a)           the Borrower has all requisite power and authority to enter into
this First Amendment and to carry out the transactions contemplated by, and
perform its obligations under, the Credit Agreement as amended by this First
Amendment (the “Amended Credit Agreement”);
 
(b)           the Borrower has taken all necessary action to authorize the
execution, delivery and performance by it of this First Amendment and has duly
executed and delivered this First Amendment, and this First Amendment and the
Credit Agreement as amended by this First Amendment constitutes its legal, valid
and binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);
 
(c)           no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this First Amendment that would
constitute a Default or an Event of Default; and
 
(d)           all of the representations and warranties set forth in Section 8
of the Credit Agreement and each other Credit Document are true and correct in
all material respects on the First Amendment Effective Date (as defined below),
both before and after giv­ing effect to this First Amendment, with the same
effect as though such represen­tations and warranties had been made on and as of
the First Amendment Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date.
 
2. This First Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.
 
3. This First Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument.  A set of counterparts executed
by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
 
4. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGA­TIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).
 
5. This First Amendment shall become effective as of the date hereof (the “First
Amendment Effective Date”); provided that each of the following conditions shall
have been satisfied:
 
(a)           the Borrower, each other Credit Party and Lenders constituting the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or electronic transmission) the same to the Administrative Agent;
 
(b)           the Borrower shall have paid to the Administrative Agent, for the
account of each Lender that delivers a counterpart signature page to this First
Amendment at or prior to 5:00 p.m., New York City time, on December 18, 2012, a
consent fee (the “Consent Fee”) in an amount equal to 0.50% of the aggregate
principal amount of Term Loans of such Lender outstanding on the First Amendment
Effective Date, which Consent Fee shall be earned, due and payable in
immediately available funds on the First Amendment Effective Date, and, once
paid, shall be non-refundable;
 
(d)           the Borrower shall have paid to Credit Suisse Securities (USA) LLC
(“CS Securities”) all amounts payable to CS Securities under that certain
Engagement Letter, dated as of December 7, 2012, among the Borrower and CS
Securities;


(e)           the Borrower shall have paid all reasonable and documented fees,
charges and disbursements of White & Case LLP, counsel for the Administrative
Agent and the Collateral Agent to the extent required by Section 13.01 of the
Credit Agreement; and


(f)           each of the representations and warranties set for in Section B.1
above shall be true and correct on such date.


  6.   From and after the First Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby, and
the First Amendment shall be deemed to be a Credit Document.
 
 
 
 
 

--------------------------------------------------------------------------------

 
         
          C.  Acknowledgement and Consent
 
Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this First Amendment and consents to the amendment
of the Credit Agreement effected pursuant to this First Amendment.  Each
Guarantor hereby confirms that each Credit Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents the payment and performance of all “Guaranteed Obligations”
or “Obligations”, as applicable, under each of the Credit Documents to which it
is a party (in each case as such term is defined in the applicable Credit
Document).
 
Each Guarantor acknowledges and agrees that any of the Credit Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this First
Amendment.  Each Guarantor represents and warrants that all representations and
warranties contained in the Amended Credit Agreement and the Credit Documents to
which it is a party or otherwise bound are true and correct in all material
respects on and as of the First Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true and correct in all material respects on and as of such earlier date.
 
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this First Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan  Document to
consent to the amendments to the Credit Agreement effected pursuant to this
First Amendment and (ii) nothing in the Amended Credit Agreement, this First
Amendment or any other Credit Document shall be deemed to require the consent of
such Guarantor to any future amendments to the Amended Credit Agreement.
 

 
IN WITNESS WHEREOF, the undersigned have caused this First Amendment to be duly
executed and delivered as of the date first above written.



 
RADIO ONE INC., as the Borrower
 
By
     
Name:
 
Title:

 
 
 
 
 

 
 


[Signature Page to the First Amendment to Credit Agreement]










 
 

--------------------------------------------------------------------------------

 



 
[NAMES OF SUBSIDIARY GUARANTORS]
By
     
Name:
 
Title:
 




 
 
 
 
 
 
 
 
 
 
 
 
 

 
[Signature Page to the First Amendment to Credit Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 

 

 


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent
By
     
Name:
 
Title:
   
By
     
Name:
 
Title:
 




 
 
 
 
 
 
 
 

 


[Signature Page to the First Amendment to Credit Agreement]
 

 
 
 

--------------------------------------------------------------------------------

 




 
SIGNATURE PAGE TO THE FIRST AMENDMENT TO THE CREDIT AGREEMENT, DATED AS OF MARCH
31, 2011, AMONG RADIO ONE, INC., THE LENDERS PARTY THERETO FROM TIME TO TIME AND
CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
 
NAME OF INSTITUTION:
 
By:                                                                    
 
Name:

 
Title:





 
By:                                                                    
 
Name:

 
Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to the First Amendment to Credit Agreement]

 
 
 
 

--------------------------------------------------------------------------------

 